Citation Nr: 1409770	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-38 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left compression neuropathy.

2.  Entitlement to a disability rating in excess of 10 percent for status post right (major) wrist fracture with degenerative changes.

3.  Entitlement to a disability rating in excess of 10 percent for status post left (minor) wrist fracture with degenerative changes.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued a 20 percent evaluation for left compression neuropathy and 10 percent evaluations for status post right (major) wrist fracture with degenerative changes and status post left (minor) wrist fracture with degenerative changes.  

The Veteran has claimed that he is unemployable as a result of his service-connected bilateral wrist disabilities and is seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  His claim for TDIU is part and parcel of the determination of the increased rating claims and must also be remanded for the scheduling of a hearing before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Veteran submitted a petition to reopen his previously denied claim for service connection for tinnitus in December 2009 and claims for service connection for posttraumatic stress disorder (PTSD) and a neck disability in May 2011.  Thus, the issues of whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus and entitlement to service connection for PTSD and a neck disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

On his August 2010 VA Form 9, the Veteran indicated that he did not wish to have a Board hearing.  However, in a May 2011 correspondence, the Veteran requested the opportunity to appear before the Board and give testimony concerning his appeal.  No such hearing has been scheduled and the Veteran has not withdrawn his request.  

Due process concerns thus require that the case be remanded for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2013).  The Veteran has a right to provide hearing testimony on appeal.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  The case is therefore remanded to the AMC/RO so that it may schedule a hearing and send notice of the hearing to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall duly notify the Veteran of his options for obtaining a Board Hearing, and schedule the hearing accordingly with proper notice. After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder shall be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



